NUMBER 13-21-00115-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


ARTHUR KELVIN LOVELL,                                                       Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                   On appeal from the 183rd District Court
                         of Harris County, Texas.


                                       ORDER

  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

      This appeal was abated by this Court on March 25, 2022, following appellant’s

motion requesting appointment of new counsel. In our order of abatement, the trial court

was instructed to determine whether appellant is entitled to newly appointed counsel after

his current appointed counsel filed an Anders brief in this matter. Pursuant to our order,

the trial court held a hearing and filed a reporter’s record and a supplemental clerk’s
record containing the trial court’s findings of fact. Accordingly, this case is hereby

reinstated.

       Upon review of the supplemental reporter’s record and clerk’s record in this matter,

appellant was present remotely from the Institutional Division of the Texas Department of

Criminal Justice for his hearing, however, before the trial court called his case, appellant

voluntarily signed a document indicating he did not wish to attend the hearing. According

to the testimony of Andreya Bagley, the law librarian where appellant was being held,

appellant indicated he “was hungry” and became impatient, causing him to sign his refusal

to participate. After appellant failed to appear before the trial court, the trial court

determined that appellant “has abandoned this appeal and new counsel is not being

appointed in his case.” Upon our review of the documents on file, we are of the opinion

that appellant’s motion to appoint new counsel should be denied.

       In a separate motion, appellant requested a second extension of time to file his pro

se response. We hereby grant appellant’s second motion for extension of time and order

appellant to file his pro se response, if any, no later than Monday, August 8, 2022.



                                                                      PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
23rd day of June, 2022.




                                             2